 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 1 of 8 PageID: 67



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
LUIS SERRANO,                  :          Civ. No. 19-15036 (RMB)
                               :
               Petitioner      :
        v.                     :               OPINION
                               :
DAVID ORTIZ,                   :
                               :
               Respondent      :
________________________       :

Bumb, United States District Judge

     Petitioner Luis Serrano (“Serrano”) is a prisoner confined in

the Federal Correctional Institution (“FCI”) in Fort Dix, New

Jersey. (Pet., Dkt. No. 1.) On July 11, 2019, he filed a Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241, asserting that

he is actually innocent of the crime of conviction under 18 U.S.C.

§ 922(g), pursuant to the intervening Supreme Court decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019). (Pet., Dkt. No.

1.) Respondent filed an answer, opposing habeas relief. (Answer,

Dkt. No. 9.) Petitioner filed a reply brief. (Dkt. No. 10.) For

the reasons set forth below, the Court will deny the petition.

I.   BACKGROUND

     A.   Conviction under 18 U.S.C. § 922(g)

     On August 23, 2012, Petitioner was charged by Indictment with

one count of possession of a firearm by a convicted felon, in
    Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 2 of 8 PageID: 68



violation of 18 U.S.C. § 922(g). United States v. Serrano, 12-cr-

452 (E.D. Pa.) (Dkt. No. 1.) 1 Petitioner entered a guilty plea on

December 9, 2013. Id. (Dkt. No. 61.) He was subject to sentencing

under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),

based on three prior Pennsylvania convictions for drug trafficking

offenses. Id. (Dkt. No. 66.) On June 5, 2014, the sentencing court

imposed     the   mandatory    minimum       ACCA   sentence    of   180   months’

imprisonment. Id. (Dkt. No. 70.)

       Petitioner appealed, challenging a suppression ruling and the

sentence. Id. (Dkt. No. 67.) On January 16, 2015, the Third Circuit

Court of Appeals affirmed the judgment. United States v. Serrano,

598 F. App’x 72 (3d Cir. 2015). On April 14, 2016, Petitioner

sought relief under 28 U.S.C. § 2255. 12-cr-452 (E.D. Pa.) (Dkt.

No. 79.) The district court denied the § 2255 motion on May 25,

2016. Id. (Dkt. No. 83.)

       B.    The Petition

       In   his   memorandum    in   support        of   his   habeas   petition,

Petitioner states:

             Nowhere within Serrano's Plea-agreement is he
             placed on notice that he acted knowingly
             surrounding the 922(g) elements surrounding
             his culpable mental state regarding each of
             the   Statutory  elements   that  criminalize
             otherwise innocent conduct of just possessing
             a weapon.


1   Available at www.pacer.gov.


                                         2
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 3 of 8 PageID: 69



(Petr’s Mem., Dkt. No. 1-2 at 4.)

       C.    The Answer

       Respondent contends that Petitioner must establish his actual

innocence by showing there was insufficient evidence that could

have been presented to permit a reasonable juror to find him guilty

under Section 922(g), and Petitioner has failed to do so. (Answer,

Dkt. No. 9 at 4-6.) Respondent asserts it is undisputed that

Petitioner had multiple previous felony convictions that permitted

a sentence of imprisonment of more than one year, and Petitioner

was sentenced to and served more than a year for those crimes.

(Id.    at   6.)   Thus,   Respondent       concludes   it    was    obvious   to

Petitioner, at the time he possessed a firearm in February 2012,

that he had previously been convicted of a crime punishable by

more than one year of imprisonment, and he knew this because he

served the time in prison. (Id.)

       D.    Petitioner’s Reply Brief

       Petitioner   counters   that     the   August    23,   2012    Indictment

lacked the “knowingly requirement” to charge him under 18 U.S.C.

§ 922(g), and therefore, the sentencing court lacked jurisdiction.

(Petr’s Reply Brief, Dkt. No. 10 at 1-2.) This deprived Petitioner

of fair notice that he belonged to the relevant category of persons

barred from possessing a firearm. (Id. at 2.) Further, Petitioner

asserts that he



                                        3
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 4 of 8 PageID: 70



           never possessed a weapon in connection with
           his prior drug convictions to trigger Mr.
           Serrano's intent that he knew that carrying a
           9mm, 10 years ago would subject him to being
           a felon in possession…. Knowing that you were
           convicted of a crime carrying more than a year
           in prison is only the start of the 922(g)(1)
           analysis. 18 U.S.C. § 921(a)(20) list all
           sorts of exceptions to what is otherwise a
           crime punishable by a sentence of over a year.

(Petr’s Reply Brief, Dkt. No. 10 at 3.) Petitioner concludes that

§ 922(g) is a vague law. (Id. at 4.)

II.   DISCUSSION

      A.   Actual Innocence Standard of Law

      28 U.S.C. § 2255 is the presumptive means for a federal

prisoner to challenge the validity of a conviction. Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017). There is an

exception to this rule under 28 U.S.C. § 2255(e), which provides:

           [a]n application for a writ of habeas corpus
           in behalf of a prisoner who is authorized to
           apply for relief by motion pursuant to this
           section, shall not be entertained if it
           appears that the applicant has failed to apply
           for relief, by motion, to the court which
           sentenced him, or that such a court has denied
           him relief, unless it also appears that the
           remedy by the motion is inadequate or
           ineffective to test the legality of his
           detention.

To fall within this exception, Petitioner must establish: (1) his

“actual innocence,” (2) as a result of a retroactive change in

substantive law that negates the criminality of his conduct, and

(3) for which he had no other opportunity to seek judicial review.


                                    4
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 5 of 8 PageID: 71



Bruce, 868 F.3d 170, 180 (3d Cir. 2017). To establish actual

innocence under this standard, “a petitioner must ‘demonstrate

that, in light of all the evidence, it is more likely than not

that no reasonable juror would have convicted him.’” Bruce, 868

F.3d at 184 (quoting Bousley v. United States, 523 U.S. 614, 623

(1998)      (internal      quotation       marks     omitted).          In    making    a

determination under this standard, a district court considers what

a reasonable, properly instructed juror would do in light of all

the evidence. Id.

       B.      Rehaif v. United States

       The Supreme Court in Rehaif addressed the intersection of the

felon-possession-statute, 18 U.S.C. § 922(g)(1) and the separate

penalty provision in 18 U.S.C. § 924(a)(2). 139 S. Ct. at 2194. 18

U.S.C. § 922(g)(1) makes it “unlawful for any person ... who has

been    convicted     in   any    court    of    ...     a    crime     punishable      by

imprisonment for a term exceeding one year” to “possess in or

affecting commerce, any firearm or ammunition.” 18 U.S.C.                                §

924(a)(2)      imposes     a   mandatory       penalty       for   up    to   ten   years

imprisonment for anyone who ‘knowingly violates’ [§ 922(g)]. Id.

“In Rehaif, the Supreme Court held that “the word ‘knowingly’ [in

§ 924(a)(2)] applies both to the defendant's conduct and to the

defendant's status.” United States v. Sanabria-Robreno, 819 F.

App'x    80,    83   (3d   Cir.   2020).       “To   convict       a    defendant,     the

Government therefore must show that the defendant knew he possessed

                                           5
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 6 of 8 PageID: 72



a firearm and also that he knew he had the relevant status when he

possessed it.” Id.

     C.   Analysis

     Respondent is correct that Petitioner must establish actual

innocence to challenge his conviction in a habeas petition under

§ 2241. The lack of notice in Petitioner’s Indictment and Plea

Agreement that he was charged with possessing a firearm while

knowing he was a convicted felon does not meet the actual innocence

standard because there is other evidence in the record to establish

the knowing element. See Bousley, 523 U.S. at 624 (actual innocence

standard requires a showing of factual innocence in light of all

the evidence, and the Government “is permitted to present any

admissible evidence of petitioner's guilt even if that evidence

was not presented during petitioner's plea colloquy.”)

     On March 14, 2002 in the Philadelphia Court of Common Pleas,

Petitioner pled guilty and was sentenced to a concurrent term of

imprisonment of 1½ to 3 years for manufacturing, delivering, or

possessing with intent to deliver a controlled substance, based on

arrests that took place on September 29, 2001, October 23, 2001,

and February 2, 2002. (Declaration of Jessica O’Neill, Exhibit A,

Dkt. No. 9-1 at 8-10.) The Government could have presented this

evidence, the judgment and sentence for these convictions, to a

jury. The Government could have also established at trial the fact

that Petitioner served more than one year of imprisonment for these

                                    6
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 7 of 8 PageID: 73



crimes prior to February 2012. Therefore, a reasonable and properly

instructed juror would likely conclude Petitioner knew at the time

he possessed a firearm in February 2012 that he had previously

been convicted of crimes punishable by more than one year in

prison.   See   Sanabria-Robreno,       819   F.   App'x   at   83   (finding

substantial evidence that defendant knew he was a convicted felon

when he possessed a firearm because he previously pled guilty to

crimes carrying maximum penalties between five and fifteen years

imprisonment and actually served more than one year in prison);

United States v. Bryant, 976 F.3d 165, 174–75 (2d Cir. 2020) (“we

have upheld felon-in-possession convictions after Rehaif where the

defendant had actually served more than one year in prison on the

prior conviction.”)

     Petitioner’s argument that the exceptions to § 922(g)(1) in

18 U.S.C. § 921(a)(20) render the law too vague for him to have

concluded that he was a felon unlawfully in possession of a firearm

is unavailing. The exceptions in § 921(a)(20) are for antitrust or

similar convictions, misdemeanor convictions punishable by two

years or less, and convictions that have been expunged, set aside,

or pardoned. Petitioner pled guilty in the Philadelphia Court of

Common Pleas to felonies for drug crimes and does not suggest that

these convictions were expunged, set aside, pardoned or otherwise

invalidated. Thus, Petitioner failed to establish that that no



                                    7
 Case 1:19-cv-15036-RMB Document 13 Filed 11/13/20 Page 8 of 8 PageID: 74



reasonable juror would have convicted him based on inability to

know whether the exceptions in § 921(a)(20) applied to him.

III. CONCLUSION

     For the reasons set forth above, the Court will deny the

petition for writ of habeas corpus under 28 U.S.C. § 2241.



An appropriate Order follows.



Dated:   November 12, 2020


                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE




                                    8
